Citation Nr: 0533363	
Decision Date: 12/09/05    Archive Date: 12/30/05

DOCKET NO.  04-23 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for generalized anxiety disorder prior to August 24, 
2001.

2.  Entitlement to an effective date prior to June 6, 2001 
for the grant of separate service connection for folliculitis 
of the chest, upper back, arms, and posterior neck.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. McCain, Counsel




INTRODUCTION

The veteran had active military service from November 16, 
1966 to November 15, 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1969 and May 2002 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.  

Procedural History - skin disability

By rating decision dated in April 1969, service connection 
was established for tinea cruris, and a noncompensable rating 
was assigned, effective from November 16, 1968.  By a rating 
decision in March 1981, the RO confirmed and continued the 
noncompensable rating for tinea cruris.  By a rating action 
in August 1990, the RO denied service connection for 
seborrheic keratosis of the back.  Notice of each 
determination, and the veteran appellate rights were issued.  
No appeal was taken therefrom.  As such, those determinations 
are final.  38 U.S.C.A. § 7105 (West 2002).  Thereafter, in 
June 2001, the veteran filed for an increased rating for his 
service-connected skin disability.  In May 2002, the RO 
continued the noncompensable rating for tinea cruris.  He 
filed a timely notice of disagreement and perfected his 
appeal.

By an October 2003 rating decision, additional separate 
service connection was granted for folliculitis of the upper 
chest, upper back, arms, and posterior neck, and a 30 percent 
evaluation was assigned effective from June 6, 2001.  A VA 
Memorandum to file dated in May 2004 indicates that by the VA 
rating decision dated October 30, 2003, the RO noted that the 
most recent VA examination did not show a recurrence of tinea 
cruris and that the only skin disease found was folliculitis.  
The Decision Review Officer commented that, as such, all skin 
diseases, to include tinea cruris, would be evaluated as a 
single disability entity.  Significantly, however, the Board 
notes that service connection for tinea cruris was not 
terminated by the October 30, 2003 rating decision.  Rather, 
it was continued as separately rated as noncompensable.  The 
RO asked the veteran if he wished to continue his appeal 
concerning the evaluation of the tinea cruris.  In a May 21, 
2004 letter from his representative, the veteran withdrew the 
notice of disagreement concerning the evaluation for the 
tinea cruris.  By a May 25, 2004 letter, VA informed the 
veteran that no further action would be taken on the appeal 
for an increased evaluation of service-connected tinea 
cruris.  

In October 2004, the veteran filed a timely notice of 
disagreement as to the effective date assigned for the grant 
of a separate 30 percent rating for folliculitis of the 
chest, upper back, arms, and posterior neck.  Specifically, 
the veteran requested that the effective date of the 30 
percent rating be granted back to 1969 when he was afforded 
an initial VA dermatologic examination subsequent to service 
to identify and determine his current skin disorders.  In 
this regard, however, the Board notes that neither the 
veteran nor his representative has raised a claim of clear 
and unmistakable error in any prior rating decision involving 
a claim for service connection for a skin disorder.  Thus, 
the issue for consideration by the Board, on the record as it 
stands, is entitlement to an effective date prior to June 6, 
2001 for the grant of separate service connection for 
folliculitis of the chest, upper back, arms, and posterior 
neck.  

Procedural History - generalized anxiety disorder

By rating decision in May 2002, the RO granted service 
connection for generalized anxiety disorder and assigned a 30 
percent rating effective August 24, 2001.  In June 2002, the 
veteran, through his representative, expressed disagreement 
with the effective date assigned, and asserted the RO had 
failed in April 1969 to notify the veteran that service 
connection for an anxiety reaction was denied.  By a rating 
decision in June 2002, the RO determined that the claim of 
entitlement to service connection for anxiety reaction had 
remained open continuously from the date of his original 
claim, December 9, 1968, and that the April 1969 rating 
decision was not final.  Absent the requisite notice, the 
time limit for appealing that initial decision was tolled 
(i.e., "stopped") until such time as the required notice was 
sent to the veteran.  Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995), citing Hauck v. Brown, 6 Vet. App. 518 (1994) (when a 
veteran never received notification of a decision denying his 
claim, then the usual one-year limit for timely appealing the 
decision does not begin to accrue ("run")).  

The June 2002 rating decision assigned a 10 percent rating 
for the service-connected generalized anxiety disorder 
effective from November 16, 1968, the day after his discharge 
from service, and a 30 percent rating was assigned effective 
August 24, 2001.  The veteran filed a timely notice of 
disagreement in April 2003 only as to the rating assigned for 
the generalized anxiety disorder for the period from November 
16, 1968 to August 23, 2001.  Thus, the issue before the 
Board is entitlement to an initial evaluation in excess of 10 
percent for generalized anxiety for the period from November 
16, 1968 to August 23, 2001.  In his January 2005 VA Form 9, 
the veteran waived agency of original jurisdiction 
consideration of newly submitted evidence in favor of review 
by the Board.  

Other Procedural Matters

By letter dated in December 2004, the veteran, through his 
representative, canceled the personal hearing scheduled for 
December 6, 2004.  At that time, the veteran also noted that 
he had nothing more to submit for his appeal.  

The evidence of record reasonably raises the claim of 
entitlement to a separate rating for scars due to the service 
connected skin condition.  See June 1999 VA outpatient record 
and November 2001 VA examination.  The evidence of record 
also raises the claim of entitlement to service connection 
for chest pain, also claimed as angina, as secondary to the 
service-connected generalized anxiety disorder.  See 
veteran's January 2005 VA Form 9.  These matters are referred 
to the RO for appropriate action.  

The Board observes that in May 2001, the veteran executed a 
VA Form 21-22, Appointment of Veterans Service Organization 
as Claimant's Representative, in favor of the Wisconsin 
Department of Veterans Affairs, in essence revoking the power 
of attorney of the Disabled American Veterans.  

The issue of entitlement to an initial evaluation in excess 
of 10 percent for generalized anxiety disorder, prior to 
August 24, 2001, is the subject of the remand below.  This 
issue is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


FINDINGS OF FACT

1.  Pursuant to a claim for service connection for a skin 
disorder received in December 1968, an unappealed rating 
action in April 1969 granted service connection only for 
tinea cruris.

2.  Pursuant to a new claim for increased compensation for a 
skin disorder received in November 1980, an unappealed rating 
action in March 1981 confirmed and continued a noncompensable 
rating for tinea cruris, and denied service connection for a 
skin disability due to Agent Orange exposure.

3.  Pursuant to a claim received in July 1990, an unappealed 
rating action in August 1990 denied service connection for 
seborrheic keratosis of the back.

4.  A new claim for an increased rating for service-connected 
skin disability was received on June 6, 2001.  

5.  Folliculitis involving the chest, upper back, arms and 
posterior neck was initially clinically linked to service on 
VA examination in October 2003.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 6, 2001, 
for the grant of separate service connection for folliculitis 
of the chest, upper back, arms, and posterior neck have not 
been met.  38 U.S.C.A. §§ 5107, 5110(a) and (b)(2) (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.109, 3.156, 3.160(e), 
3.400(q)(1)(ii) and (r) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Preliminary matter  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Duty to Notify

As noted above, the claim of entitlement to an effective 
date prior to June 6, 2001 for the grant of separate 
service connection for folliculitis of the chest, upper 
back, arms, and posterior neck arises from an October 
2003 rating decision which granted separate service 
connection for the disability at issue, and assigned a 
30 percent rating effective from June 6, 2001.  VA 
satisfied its duty to notify as to the claim for service 
connection for folliculitis by means of a June 2003 
letter from the AOJ to the appellant that was issued 
prior to the initial AOJ decision in October 2003.  The 
letter informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The appellant 
was also asked to submit evidence and/or information in 
his possession to the AOJ.  As sufficient VCAA notice 
was sent prior to the rating decision that granted the 
original claim of service connection for folliculitis of 
the chest, upper back, arms, and posterior neck, no 
further VCAA notification is required.  See VAOPGCPREC 
8-2003 (Dec. 22, 2003).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Since this has been accomplished, the Board finds that all 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  

Duty to assist

With regard to the duty to assist, the appellant's claims 
file contains service medical records, and reports of post 
service treatment and examinations, VA and private.  The 
Board has perused the medical records and the veteran's 
statements for references to additional treatment reports not 
of record, but has found nothing to suggest that there is any 
available outstanding evidence with respect to the 
appellant's claim.  The veteran has been afforded ample 
opportunity to present evidence and argument in support of 
this appeal and has not identified any additional pertinent 
evidence to be associated with the record.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Hence, VA's duty to assist the veteran in the 
development of his claim has been satisfied.  



Entitlement to an effective date prior to June 6, 2001 for 
the grant of separate service connection for folliculitis of 
the chest, upper back, arms, and posterior neck.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.151(a) (2005).  Any 
communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought. When a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155 (2005).

Except as otherwise provided, the effective date of an 
evaluation based on an original claim, or a claim for 
increase, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  An increase in disability 
compensation will be effective from the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, date of receipt of claim.  38 
C.F.R. § 3.400(o)(2).

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).  The effective date 
for reopened claims is the date of receipt of claim or the 
date the entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).  A reopened claim is defined as any application for 
a benefit received after disallowance of an earlier claim, or 
any application based on additional evidence or a request for 
a personal hearing submitted more than 90 days following 
notification to the appellant of the certification of an 
appeal and transfer of applicable records to the Board of 
Veterans Appeals which was not considered by the Board in its 
decision and was referred to the agency of original 
jurisdiction for consideration.  38 C.F.R. § 3.160(e).

The veteran asserts that he should have been granted an 
earlier effective date for the award of additional separate 
service connection for his folliculitis based on the service 
medical records, his post service treatment records, 
including initial VA dermatologic examination subsequent to 
service in February 1969, and the statement from his spouse.  

Service medical records show that the veteran was diagnosed 
with tinea cruris in June 1968.  The records do not show the 
treatment or evaluation of any other skin disorder.  The 
veteran separated from active military service on November 
15, 1968.

The veteran filed a claim for compensation benefits, 
including a skin disorder, in December 1968.

The veteran underwent a VA dermatological examination in 
February 1969.  In pertinent part, aquagenic cholinergic 
urticaria and verruca vulgaris of the right thumb were 
diagnosed.  By rating action in April 1969, service 
connection was awarded for tinea cruris and a noncompensable 
rating was assigned effective from November 16, 1968, the day 
following separation from service.  38 C.F.R. 
§ 3.400(b)(2)(i).  Notice of the determination, and the 
veteran's appellate rights, were issued later that same 
month.  No appeal was taken therefrom.  As such, that 
determination is final.  38 U.S.C.A. § 7105.

In November 1980, the veteran sought increased compensation 
for his skin disorder and service connection for a skin 
disability due to Agent Orange exposure.  The Agent Orange 
screening and examination performed at the Tomah VA medical 
center in December 1980 revealed that the veteran complained 
that he was bothered by a persistent rash since his return 
from Vietnam.  Reportedly, the rash came and went.  The 
examiner noted that a skin condition was not present on the 
veteran at the time of the examination.  He was not on 
medications.  The veteran's skin was clear to visual 
inspection.  The assessment was no chloracne and no symptoms 
of suggestive of dioxin toxicity.  The Agent Orange 
consultation conducted in January 1981 revealed 
symptomatology consistent with aquagenic cholinergic 
urticaria.  The veteran was without dermatitis suggestive of 
chloracne and without constitutional symptomatology 
suggestive of dioxin toxicity.  

By a rating decision in March 1981, service connection for a 
skin condition due to Agent Orange exposure was denied.  The 
noncompensable rating for tinea cruris was also confirmed and 
continued.  Notice of this determination and his appellate 
rights were issued in April 1981.  The veteran did not file a 
notice of disagreement to the rating decision, and that 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In June 1990, the veteran filed an application for 
compensation seeking service connection for an additional 
skin disorder.  Treatment records from the Tomah VA medical 
center dated in April 1990 and in June 1990 revealed 
pigmented lesions with pseudocysts, multiple cuneiform 
eruptions of the back, shoulders, arms, and chest.  
Medications were prescribed.  In June 1990, a shave biopsy 
was done to remove a slowly enlarging pigmented lesion on the 
back.  The operative findings included seborrheic keratosis.  
By rating decision in August 1990, service connection for 
seborrheic keratosis of the back was denied.  Notice of the 
determination and his appellate rights were issued later that 
same month.  The veteran did not file a notice of 
disagreement to the rating decision, and that decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

On June 6, 2001, the veteran claimed his service-connected 
skin condition had worsened.  The statement also reported 
continuous skin eruptions on his back, arms, chest, and 
stomach.  

Outpatient treatment records from the Minneapolis VA medical 
center reveal that the veteran was first seen in June 1999.  
The veteran was previously seen at the Madison and Tomah VA 
medical centers.  He got a pimply rash that was worse in the 
winter for years that was now getting better.  On examination 
of the left neck and left chest, there were crusted healing 
pink papules, angulated.  Multiple white macules/ scars were 
on the chest and shoulders.  The assessment was 
neurodermatitis.  On clinic visit in January 2000, the skin 
was not as bad as it was in the past.  The veteran admitted 
to picking the lesions.  The assessment was follicular papule 
chest.  He was to treat with Cleocin solution for breakouts 
as needed twice a day.  He was to apply Vanicream twice a day 
for xerosis.  

In April 2000, the evidence shows that the veteran scratched 
at night and there was no change with Atarax.  He had 
excoriations on the upper chest.  He was medicated with 
hydroxyzine and Benadryl for the diagnosis of 
neurodermatitis.  Other treatment records dated in April 
2000, November 2000, and March 2001 demonstrated that the 
veteran medicated with triamcinolone cream twice a day, 
clindamycin cream, and Vanicream twice a day. 

The report of VA examination in November 2001 showed residual 
scarring at the area where the pimple like lesions come and 
go over the chest and upper arms.  In pertinent part, the 
impression was lichen simplex chronicus involving scrotum, 
eczematous dermatitis appearing most consistent with 
irritant/ psoriatic dermatitis, folliculitis involving trunk 
and upper extremities with evidence of scarring, and history 
suggestive of tinea cruris versus intertrigo, currently not 
flaring.  

By a July 2003 statement, the veteran's spouse stated that 
her husband had no skin problems prior to service.  Upon his 
return in July 1968, he started having skin problems on his 
chest, neck, upper arms, shoulders, and upper back.  She 
recalled him going to the VA at Milwaukee and Madison.  

The August 2003 VA skin examination revealed that the C-file 
was reviewed.  The veteran had never been on any oral 
medication for the skin problem.  In brief, the diagnoses 
were history of tinea cruris treated in service with no 
evidence of recurrence at this time.  Intermittent flare-ups 
of folliculitis involving the upper chest, upper back, arms, 
a posterior neck area, which appeared within one year after 
discharge from the service, which become excoriated with 
frequent scratching and then become white macules as residual 
areas of involvement with no evidence of any acute flare up 
of the folliculitis at this time.  It was more likely than 
not that the folliculitis of the skin was secondary to his 
military service in Vietnam.  

Based on the receipt of new and material evidence, the claim 
of service connection for a skin condition was reopened.  By 
rating decision in October 2003, additional separate service 
connection was awarded for folliculitis of the upper chest, 
upper back, arms, and posterior neck with an evaluation of 30 
percent effective June 6, 2001.  A separate noncompensable 
rating was continued for tinea cruris.  

As noted above, pursuant to claims received in December 1968, 
November 1980, and July 1990, the RO denied additional 
compensation, and/or separate service connection, for skin 
disability other than tinea cruris rated noncompensable.  The 
veteran did not submit a notice of disagreement, as to any 
determination, and each decision became final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  As shown above, on June 6, 2001, 
the veteran filed a claim stating that his skin condition had 
worsened.  At that time, his claim was construed as claim for 
an increased evaluation for tinea cruris.  By rating decision 
in May 2002, the noncompensable rating for the tinea cruris 
was continued.  He filed a notice of disagreement to that 
rating decision in May 2003.  He also asserted that he never 
had any skin problems prior to active military service.  His 
spouse in July 2003 asserted the same.  Thereafter, an August 
2003 VA opinion established that the folliculitis of the skin 
was incurred in active military service.  

Prior to the August 2003 VA opinion, a skin condition 
excepting tinea cruris had not been established as 
etiologically related to the veteran's active military 
service.  As discussed above, the most recent claim of 
entitlement to service connection for a skin disability other 
than tinea cruris was denied in August 1990 and is final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The most recent claim 
for an evaluation of a skin condition since the August 1990 
final disallowance was received by the RO on June 6, 2001.  
The new claim included consideration of a skin condition that 
affected the back, as well as arms, chest, and stomach.  It 
appears that the RO construed the statement as one requesting 
an increased evaluation for the service connected tinea 
cruris.  Thereafter, VA construed the veteran's May 2003 
assertion that he never had a skin problem prior to active 
military service as a new claim of entitlement to service 
connection.  38 C.F.R. § 3.400(q)(1)(ii).  Based on the 
evidence of record, this claim is appropriately considered a 
reopened claim invoking the provisions of 38 C.F.R. 
§ 3.400(r).  Section 3.400(r) provides that the effective 
date of a reopened claim is the date of receipt or the date 
entitlement arose, whichever is later.  

In this case, the effective date for additional separate 
service connection for folliculitis of the chest, upper back, 
arms, and posterior neck cannot be earlier than June 6, 2001, 
the date of receipt of the claim to reopen, and not the date 
of the original claim.  38 C.F.R. § 3.400(r).  Even though 
evidence prior to this date shows eruptions of the back, 
shoulder, arms, and chest, the appropriate effective date is 
June 6, 2001, the date of receipt of the claim.  Subsequent 
to the last final denial in 1990, it was June 6, 2001 when 
the RO received the claim asserting that the skin condition 
had worsened.  Thus, the veteran is not entitled to an 
effective date prior to June 6, 2001.  38 C.F.R. § 3.400.  
Accordingly, the RO properly assigned the veteran an 
effective date of June 6, 2001, the date of receipt of the 
reopened claim.  The preponderance of the evidence is against 
an effective date earlier than June 6, 2001, for a grant of 
service connection for folliculitis of the chest, upper back, 
arms, and posterior neck.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.


ORDER

Entitlement to an effective date prior to June 6, 2001 for 
the grant of separate service connection for folliculitis of 
the chest, upper back, arms, and posterior neck is denied.


REMAND

A review of the record does not reflect that the veteran has 
been provided VCAA notice as to the issue of entitlement to 
an initial evaluation in excess of 10 percent for generalized 
anxiety disorder prior to August 24, 2001.  As the April 1969 
rating decision, deemed by the June 2002 rating decision to 
remain open on appeal, pre-dated enactment of VCAA, the 
exclusion from VCAA notice set forth in VAOPGCPREC 08-2003 
pertaining to downstream issues is not applicable.



In view of the foregoing, the case is hereby remanded for the 
following action:

1.  Issue VCAA notice as to the 
information and evidence necessary to 
substantiate the claim of entitlement to 
an initial evaluation in excess of 10 
percent for generalized anxiety disorder 
prior to August 24, 2001.  The veteran 
must be advised of the division of 
responsibility between him and VA in 
obtaining such evidence.  He must also be 
requested to provide any evidence in his 
possession pertinent to the appeal to VA.  

2.  Only if additional evidence is 
received, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


